Citation Nr: 0112924	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-02 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to March 
1967 and from September 1968 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Winston-Salem, North Carolina.

In August 1998, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further consideration.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In addition, the Board notes that the August 1998 remand 
order included instructions for the RO to conduct a social 
and industrial survey, including interviews with family 
members, former coworkers and supervisors, members of the 
community, and the appellant, and to address the nature of 
the appellant's present VA employment, his job performance 
and work schedule, and his ability to secure and follow a 
substantially gainful occupation.  Although the RO obtained a 
social and industrial survey in September 2000, the report 
was apparently based solely upon an interview with the 
appellant and a review of his claims file.  Therefore, the 
Board finds that additional development to obtain a more 
comprehensive report, as requested in the prior remand, is 
required.

The social and industrial surveyor also stated that the 
appellant was currently employed but was "apparently able to 
fulfill his duties [only] with the help of his supervisor who 
[was] understanding and flexible."  It was the surveyor's 
opinion that the appellant's capacity for employment was 
certainly limited by his PTSD but that he had some remote 
potential for maintaining employment.  The Board finds that 
upon remand the surveyor should address the appellant's 
present ability to secure and follow a substantially gainful 
occupation as well as an opinion as to whether any present 
impairment is considered total or permanent.

The Board also notes that the August 1998 remand order 
specifically instructed the RO to schedule the appellant for 
a comprehensive psychiatric examination after the completion 
of the social and industrial survey.  The evidence of record 
shows that the social survey interview and VA psychiatric 
examination were both conducted on September 5, 2000.  
Therefore, as the social and industrial survey was not 
available for the examiner's review prior to the examination, 
the Board finds an additional psychiatric examination is 
required.

Finally, the Board notes that the RO requested medical 
records from the Miami-VAMC for the June 1995-January 1997 
time period; however, the information received included a 
computerized summary sheet listing the dates of clinic visits 
without the corresponding treatment records.  As noted in the 
prior remand order decisions of the Board must be based on 
all of the evidence that is known to be available and that 
copies of the actual medical/clinical reports that were 
created in connection with the appellant's outpatient visits 
provided at the VA medical facility for the indicated time 
period must be obtained and associated with the claims 
folder.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board finds this matter 
must be remanded to the RO for additional development. 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his PTSD and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

The RO must contact the Miami-VAMC again 
and request copies of the actual 
medical/clinical reports pertaining to 
treatment provided to the appellant which 
that facility has in its possession.  All 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  The September 2000 VA social and 
industrial survey should be reviewed by 
an appropriate VA examiner and amended 
to include any additional information 
that may be obtained by interview of 
family members, former coworkers and 
supervisors, and members of the 
community.  With regard to the 
appellant's employment at the Durham 
VAMC, the surveyor should address the 
nature of the appellant's duties, his 
job performance, and his work schedule, 
i.e., number of hours worked each week 
and average time lost in the past year 
due to sick leave and vacation time.  
The surveyor should express an opinion 
with complete rationale as to the impact 
of the appellant's PTSD on his present 
ability to secure and follow a 
substantially gainful occupation as well 
as whether any present impairment is 
considered total or permanent.

3.  Thereafter, the RO should schedule 
the appellant for another VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  
The claims file, a copy of this remand, 
and an amended Social and Industrial 
Survey report must be made available to 
the physician for review in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should reconcile any 
opinion provided with the other evidence 
of record, comment upon the extent to 
which the service-connected PTSD impairs 
the appellant's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the issues on appeal.  
The appellant's service-connected PTSD 
claim must be readjudicated pursuant to 
the version of the rating criteria 
effective before and after November 1996 
and the RO should apply the criteria most 
favorable to the appellant.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective before and after November 
1996).  Further, in connection with the 
readjudication of the appellant's claim 
for a total rating on the basis of 
individual unemployability due to 
service-connected disability; the RO 
should consider the deleted provision 
38 C.F.R. § 4.16(c) and entitlement to 
extraschedular evaluations for these 
claims under 38 C.F.R. § 3.321(b)(1).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO; however, the appellant is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


